                                                                                        FILED
                                                                               2019 Apr-22 AM 09:06
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

ESAU RODRIGUEZ-CALDERON,                  )
                                          )
      Petitioner,                         )
                                          )
v.                                        )   Case No.: 4:19-cv-00227-ACA-JHE
                                          )
JOHNATHON HORTON, et al.,                 )
                                          )
      Respondents.                        )

                          MEMORANDUM OPINION

      On March 21, 2019, the magistrate judge reported and recommended that the

court grant Respondents’ motion to dismiss (doc. 7) and dismiss as moot the

petition for writ of habeas corpus. (Doc. 8). No objections have been filed.

      Having considered the entire file in this action, including the report and

recommendation, the court ADOPTS the magistrate judge’s report and ACCEPTS

his recommendation that the court dismiss as moot the petition for writ of habeas

corpus. The court will enter a separate order consistent with this memorandum

opinion.

      DONE and ORDERED this April 22, 2019.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE
